Citation Nr: 9900876	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-45 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and from July 1979 to November 1985. 

This appeal arose from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

 
REMAND

The veteran is service connected for residuals of a left knee 
injury, and he contends that he is entitled to an increased 
evaluation.  In this regard, the veteran, at his November 
1996 RO hearing, testified that the severity of his left knee 
disorder was worse than presently evaluated.  The Board 
observes that the veteran was last given a VA compensation 
examination more than three years ago in October 1995, and 
the examination report from that study is not in compliance 
with the standard set forth in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, as the claimant has 
contended that the veterans disorder has increased in 
severity since October 1995, it follows that VA has a duty to 
assist the veteran by providing a new compensation 
examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
38 U.S.C.A. § 5107 (West 1991). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the extent and severity of any current 
left knee disorder.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be any 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact must be so 
stated.  All opinions, and the supporting 
rationales, must be in writing.  Since it 
is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.   
The examination report should be typed.

The appellant should be given adequate 
notice of this examination, to include 
advising him of the consequences of 
failure to report.  If he fails to report 
for this examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

2.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination report and any requested 
medical opinion.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal in light of all of the 
evidence of record, and the provisions of VAOPGCPREC 23-97 
(July 1, 1997).   If the determination remains adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case and be given an 
opportunity to respond.  The purpose of this REMAND is to 
protect the appellants right to due process and to fulfill 
the duty to assist.  The Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
  A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that any

separate rating must be based upon additional disability.  When a knee 
disorder is already rated under [Diagnostic Code] 5257, the veteran must 
also have limitation of motion under [Diagnostic Code] 5260 or [Code] 
5261 in order to obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating may be 
assigned.

VAOPGCPREC 23-97 (July 1, 1997). 
- 2 -
